United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2480
                                   ___________

Kenneth W. Simpson,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Cathy Brandon,                          * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: November 24, 1998
                              Filed: December 1, 1998
                                  ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Kenneth W. Simpson appeals from the district court&s1 dismissal of his action
with prejudice under Federal Rule of Civil Procedure 41(b) for failure to prosecute or
to comply with court orders. Having carefully reviewed the record and the parties&
submissions, we conclude that the district court did not abuse its discretion. See
Rodgers v. Curators of the Univ. of Mo., 135 F.3d 1216, 1219 (8th Cir. 1998)



      1
        The Honorable R. E. Longstaff, United States District Judge for the Southern
District of Iowa, adopting the report and recommendations of the Honorable Celeste
F. Bremer, United States Magistrate Judge for the Southern District of Iowa.
(standard of review). Accordingly, we affirm the judgment of the district court. See
8th Cir. R. 47B.

      A true copy.

            Attest:

                        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-